Citation Nr: 1615130	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 May 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issue of a rating in excess of 20 percent for type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of and appeal of the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received by VA in February 2016, the Veteran withdrew his appeal of the issue of a rating in excess of 20 percent for type II diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.


ORDER

The issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


